I would like to take this
opportunity to congratulate you, Mr. Gurirab, on your
assumption of the office of President of this body. My
Government hails the selection of a distinguished leader
from a new developing nation to lead the General Assembly
into the new millennium. We are also confident that you
will live up to the high standards of your esteemed
predecessor, Mr. Opertti.
It is with pride that I congratulate and extend a
welcome to our Pacific island neighbours — the Republic
of Kiribati, the Republic of Nauru and the great Kingdom
of Tonga — on their admission into the United Nations
family. This represents a large contribution from our region
to the attainment of a key goal of the United Nations
system, that of universality.
I want to extend the sincere condolences of the people
of the Federated States of Micronesia for the earthquakes
in Turkey, Greece and, more recently, in Taiwan.
We are saddened by the violence in East Timor as its
people seek to exercise their right to self-determination.
We also feel deep sympathy for the innocent
families in Russia, exposed to merciless bomb attacks,
and for those people in all regions of the world who are
suffering today from violence, terrorism and violations of
human rights.
Condolences are also in order on the recent death of
His Majesty Hassan II of Morocco. His strong personal
contributions to the process of achieving peace in the
Middle East will be remembered.
As Chairman of the South Pacific Forum, I am
privileged to deliver the following remarks on behalf of
its 16 member countries.
The South Pacific Forum is a unique organization
centred on the Heads of Government of 16 Pacific nations
which share a very special part of the world: the vast
expanses of ocean and islands in the central and western
Pacific, both north and south of the Equator. Forum
member countries vary greatly in land area, ocean area,
population, resource endowment, economic development,
social structures, language and culture. However, we all
share a common bond as Forum members and have
established consensus positions, which transcend our
diversity, on a wide range of issues. We have also agreed
to work together in pursuit of regional stability and
towards the well-being of our people. Fourteen of these
Forum members are small island developing States. Much
work has been done to assist these smaller members in
their pursuit of sustainable development. Such initiatives
are reflected in proposals by the Forum’s Ministers of
economics, for extensive economic reforms. Recently,
Forum trade Ministers made ground-breaking
recommendations on trade initiatives which include the
establishment of a Pacific free trade area consistent with
the rules and standards of the World Trade Organization.
These recommendations will be considered by the Forum
heads of Government at their annual meeting in Palau
next month.
Past practice has been for the formal statement from
each annual meeting, known as the Forum Communiqué,
to be offered for inclusion as a document of the General
Assembly. As the meeting this year will take place after
the conclusion of the general debate, a request for
inclusion of the Forum Communiqué from the Palau
meeting will be made at a later date.
Last year, at their meeting in Pohnpei, Federated
States of Micronesia, all 16 Forum leaders reaffirmed
their endorsement of the Barbados Programme of Action
14


for the Sustainable Development of Small Island
Developing States. The leaders saw the Programme of
Action as a comprehensive framework with great potential
for the region, and commended implementation efforts
already under way at the national and regional levels.
In this regard, Forum leaders strongly supported the
General Assembly initiative to hold, next week, the special
session to review progress under the Barbados Programme
of Action. Forum countries have maintained close
involvement with the preparatory process for the special
session, and appreciate the strong focus on the concerns of
small island developing States in the work of United
Nations bodies such as the Commission on Sustainable
Development. We look forward to outcomes from the
special session that will bring a new and stronger focus on
our needs in the pursuit of sustainable development, and
step up the pace of measures to implement the Barbados
Programme of Action.
The common need for accelerated and sustainable
economic development remains a major focus among the
Forum member countries; in fact, the Forum itself has for
some time been implementing what is known as the Forum
Economic Action Plan. The Plan attempts to address
regional concerns, which are echoed in the Barbados
Programme of Action. Forum members feel that the
advancement of this collective, regional Plan is a
constructive response to the mandate for regional action
expressed in the Barbados Programme.
In the context of overall economic development
planning and assistance and of social and ecological
concerns, Forum members continue to maintain a keen
interest in having the United Nations adopt a vulnerability
index. The existing criteria for determining eligibility for
concessional aid and trade treatment and for critical
classifications such as least developed country status are
purely macroeconomic, without any consideration of the
environmental and natural risks we face, as a region, on
a daily basis. Regional work has already begun under the
South Pacific Geoscience Commission on developing an
environmental vulnerability index. Only by encompassing
social and environmental factors within its assessments
will the international community be able to achieve equity
when addressing the special circumstances and needs of
small island developing countries. We appreciate the
continuing discussion of this matter by the Commission
on Sustainable Development, including at its most recent
session, and call for tangible action by the year 2000.
In last year’s general debate, the Forum expressed
renewed hopes for the United Nations process to combat
anthropogenic global warming, sea-level rise and other
adverse effects of global climate change. We took a
measure of pride that our group, which includes both
Annex I and developing countries, found common ground
at the political level to call for effective action, despite
the widely differing circumstances of member States. It
seemed that with the successful negotiation of the Kyoto
Protocol, the world’s nations had finally recognized the
need to begin taking action, on the basis of legally
binding commitments, to achieve specified targets and
timetables. Forum members were also relieved by the
recognition that small island developing States have
particular needs for assistance with adapting to the effects
of climate change. We welcomed the formulation of
specific tools, such as the Clean Development
Mechanism, which promise to be useful in enabling island
countries to do their part in combating combat climate
change, within the framework and parameters of our own
national circumstances.
There is of course no time to be lost. People
everywhere are experiencing the sometimes disastrous
effects of climate change. From record-setting droughts to
killer floods, hurricanes and typhoons, the effects of sea-
level rise are already taking a toll on small island States.
Unfortunately, even as scientific evidence of climate
change has become impossible to ignore, the parties to
the Convention have yet to go very far towards getting
the Kyoto process under way. The political will of the
Governments of the parties simply does not match the
technical dedication of delegates to pursuing solutions at
the numerous meetings that are taking place on this
subject.
15


After attending the Conference of the Parties to the
Convention last year in Buenos Aires, I came away with
the impression that without a real sense of urgency the
Convention might choke on its own complexity, to the
delight of the minority that opposes it. Unless all countries
align themselves with the Convention’s purposes and take
urgent collective action, we could find ourselves here at the
seventy-fifth session of the General Assembly, without
being any closer to meaningful implementation of the
Convention. By that time, leaders would be expressing
regret over a steadily growing list of climate-related
disasters and watching the pile of sandbags along the FDR
Drive outside as the tidal surges along the East River grow
stronger. By that time, of course, most island nations in the
Forum would have disappeared and we would have failed
utterly. Discussing emission reductions would be a hollow
gesture by then.
Even though our spirits are bolstered by the
encouragement of our annex I Forum partners Australia and
New Zealand, the 14 Forum small island States grow weary
of calling attention to our special vulnerability to climate
change and to our status on the front line of potential
worldwide catastrophe. I would sincerely hope that by now
a great majority of people, not only in the United Nations
system but from all across the globe, have a strong mental
picture of the helpless situation of low-lying islands and
coastlines in the face of rising seas. We are very grateful
for the considerable extent to which our pleas have been
taken into account, but while we may flatter ourselves that
we have served, in a way, as a voice of conscience for the
Framework Convention on Climate Change, we wish also
to make positive contributions to its implementation.
Thus, the emphasis of all Forum members now is to
assure that we do our part to participate in and to advance
the considerable amount of work that must be done. The
South Pacific Regional Environmental Programme
continues to serve our governments as a useful focal point
and to provide valuable expertise. Forum countries have
long been active in working to understand the potential of
the Clean Development Mechanism for the region. The
Republic of the Marshall Islands recently hosted an
important workshop on the Clean Development Mechanism
that was attended by more than 40 countries, and in June,
Australia and the Forum secretariat hosted a workshop in
Nadi.
We are severely hampered, however, by the shortage
of personnel and financial resources to maintain continuous
participation in the host of ongoing activities. The United
Nations and bilateral donors have been very generous in
supporting our attendance at conferences, but the time
demands on our short-staffed officials at home and abroad
can be overwhelming, considering other growing concerns
such as biodiversity, the oceans and coral reefs.
I know that this problem is by no means unique to
Forum island countries, nor even to small developing
countries as a group. But for us, as well as for many
others, we ask that these limitations should not be
disregarded by larger countries and organizations in the
management of the international agenda. Once again, we
express sincere appreciation for the support of donors that
have made our participation possible. In addition, we
would emphasize the importance of applying a
coordinated approach to scheduling in order to facilitate
the participation of small delegations that would not wish
to be marginalized by overlapping meetings on topics of
critical concern to us.
Finally, another topic of concern for the Forum at
the next annual meeting will be the continuing shipment
by industrialized Powers of plutonium and radioactive
wastes through our region. Forum nations have
consistently expressed their concerns on this issue,
especially about liability and compensation arrangements
in the event of an accident. From 16 to 17 September this
year, discussions took place in Suva between the legal
experts of the Forum countries and the representatives of
France, Japan and the United Kingdom concerning trans-
shipments of nuclear materials through the region. This
meeting was arranged by the Forum secretariat, in line
with the 1998 Forum Communiqué. We are encouraged
by this development and strongly urge the representatives
of the three shipping States to demonstrate their readiness
to explore innovative ways to address the concerns of
Forum members: there is more at stake than the well-
being and comfort of the larger populations in the North.
Putting this disregard for the sovereign interests of
Forum countries to one side for a moment, the Pacific
Ocean is a vital breadbasket for the entire planet: any
accident will have serious and adverse implications far
beyond our shores for generations to come.
Forum countries have derived some encouragement
from the decision by France, Japan and the United
Kingdom to consult with Forum members regarding
safety and compensation arrangements for the most recent
shipment of mixed oxide fuel from Europe to Japan. We
are further encouraged by the decision of the three
shipping States to provide information on the shipping
routes of the two ships carrying the fuel, consistent with
16


the rigorous safety and security obligations with which they
must comply under the international conventions governing
transport of nuclear materials, including the Convention on
the Physical Protection of Nuclear Materials.
We, the Forum countries, earnestly hope to make
some inroads, not only in the immediate situation but, more
importantly, in the long run, into the ethical consciences of
the developed nations. Since time immemorial they have
regarded our region as a convenient area for any kind of
dangerous or undesirable activity that serves their interests
at home. With the welcome admission to this body of three
more of our number, we are now numerous enough in this
forum to assert forcefully that we wish no further invasion
to place our peoples at risk, irrespective of the reasons
others may have for choosing to disregard our concerns.
I have by no means touched on every topic of concern
that is to be discussed at the next Forum meeting.
Following that meeting, as I stated earlier, the complete
Communiqué will be submitted to this body, and I
commend it to all delegations.
The views I have expressed on behalf of the South
Pacific Forum are, of course, fully embraced by my
country, the Federated States of Micronesia. I would like
now to address other issues, speaking only for my own
small island developing State.
Since 1991, when the Federated States of Micronesia
was admitted to membership in this body, we have
experienced — from the viewpoint of a developing country
and particularly as a small island developing State — a
truly unique decade in multilateral relations. We emerged
on the international scene just in time to become a part of
the movement that radically changed previous notions about
development, namely the Rio process. The timing could not
have been better for us. Just as we took up the task of
formulating our own agenda for the future of our island
nation, the world as a whole came to recognize that the
issues of environment and development are not opposed
but, rather, are intertwined. We thus incorporated into our
development planning from the outset a mandate not just
for development, but for sustainable development.
We feel fortunate in this regard and in how the
principle of sustainability is fully integral to our activities,
for, while we are deeply appreciative of the concerns that
other nations have shown for the difficulties faced by small
island States like ourselves, and while we remain anxious
for the further implementation of the Barbados Programme
of Action, we realize that the action referred to must be,
first and foremost, our own. We ourselves must be very
serious not only in recognizing our special development
obstacles but in instituting and carrying out programmes
to overcome them in a sustainable way. And this must be
done, not as a temporary, short-term or even medium-
term proposition, but as a way of life for generations to
come.
No amount of outside assistance can provide
sustainable development. As small-island countries, we
must individually and collectively commit ourselves to
staying the course once we have seen it and possess the
means to navigate it. Without that commitment, our sails
will never fill and we will remain adrift on a journey that
can only come to a sad end.
As a new member of the international community,
we have been faced with the need to rapidly become
familiar with the dynamics of multilateral interaction
within the United Nations system while at the same time
trying to acquire a practical working knowledge of the
various simultaneous processes. But there is no
apprenticeship here at the United Nations.
From the outset, it has been our full responsibility to
participate, on a basis of equality, in the ongoing work of
numerous bodies directly integral to the United Nations or
related to it. It has been, and continues to be, a
demanding experience, but inasmuch as we have learned
about others, we are also learning more about ourselves
and moving towards greater maturity as a nation.
We have also developed a deep appreciation for the
often unheralded but vital work of translating global
problems into solutions that is pursued faithfully by the
thousands of administrative and diplomatic members of
the United Nations family. It is difficult to conceive of a
future in which the nations of our ever-shrinking planet
will not have a forum such as this — the United Nations.
Yet one cannot help but be uneasy on hearing
whispers of discouragement as the United Nations is
challenged by issues that seem to grow in number and
complexity. We sometimes hear that perhaps the
Organization has outlived its usefulness and has
inadequate capacity to deal with global crises in the areas
of security, social justice and the environment. Some are
said to feel that other, more sharply focused bodies would
be better suited to dealing with the anticipated crises of
the new millennium.
17


Without question, the effective responsiveness of this
Organization is constantly being challenged. But this is not
a sign of failure, nor of a lack of capacity. Neither does it
suggest that we need another instrument. It is, rather, an
indication of the growing interconnectedness of the global
community, and of the growing inclination among nations
to find and recognize their common interests and to work
together to advance global peace and harmony.
In order to maintain and improve the responsiveness
of the United Nations in a world of increasing demands and
challenges, it is necessary that we continually evolve and
adapt effectively in our pursuit of the ideals of the Charter
of this Organization. Only in this way can we keep the
Organization on a positive course and faithfully translate
the mandates of the Charter into terms of continuing
relevance. This is the attitude with which we must approach
reform. It is not a consequence of inadequacy, which the
word “reform” may suggest, but, rather, it is a positive and
evolutionary process.
This is easily said, but, as we all know, it is very
difficult to put into practice. Even so, we must not allow
that high degree of difficulty to plunge us into frustration
and defeat. The great achievements of those who have
come before us in the last 54 years must be honoured by
our unshakable determination to take the United Nations
seriously into the next millennium as the single most
effective multilateral instrument for the betterment of
humankind.
If the United Nations is to maintain and even improve
its capacity to deal with major issues and improve the lot
of disadvantaged peoples, I respectfully suggest that there
is a need for broader incorporation of developing countries
in the decision-making process. More and more, it seems,
a relatively small group of developed countries are seen on
the front lines here and in other related international bodies.
There is a perception that, despite the formal application of
the rules, the substantive participation of developing
countries in dealing with world problems is in reality
waning rather than increasing. This does not bode well for
the future of international relations. As the trend towards
globalization continues to strengthen, this body as a whole
will need to be more involved in making important
decisions — not a permanent 5, not a G-7, but a “G-188”.
Probably the single most urgently needed reform is the
enlargement of the Security Council. Naturally, such an
important step must not be taken in haste, but by this time
we should be closer to finding an acceptable formulation.
The plain fact is that the openness of the most powerful
nations to accept rational and realistic change in the
Security Council is a key indicator of the future of global
multilateral relations in general, and of this Organization
in particular. The impact of success with this issue would
be felt in positive ways throughout the United Nations
Organization, and it would stimulate renewed confidence
in the Charter. That result alone is badly needed and
should itself inspire greater effort to overcome the
difficulties ahead.
It would be unrealistic to ignore the inevitability of
the fact that larger, more powerful nations will most often
take the lead in the United Nations. In fact, they should
do so as a matter of responsibility; they possess the
resources and the capacity. However, leadership should
not become domination, and it should not leave the
developing world marginalized. I therefore emphasize the
need for a restructured Security Council. I also visualize
a General Assembly that remains in the forefront of
global decision-making, for real outcomes on real issues.
Being from a Pacific island nation, I naturally have
particular concerns about our region. Without demeaning
in any way the considerable attention that we do receive,
I must say that the Pacific islands region often takes a
back seat in the councils of the greater Powers, which are
prone to include only the Pacific rim countries among
their primary concerns. This can be understood, given our
small populations and land masses, which only underscore
our remoteness in the vast Pacific Ocean.
But it should not be forgotten that we Pacific
islanders are custodians of some of the world's greatest
untapped wealth. In the coming millennium, our region is
certain to play a greater role than ever before in meeting
the needs of the rest of the world for food and mineral
resources. If these resources are to be conserved in the
proper way and harvested in a sustainable manner, the
peoples of the Pacific islands must be dealt with fairly,
and on a basis of partnership with the developed world.
And the time to start is now.
The growing global involvement with and reliance
upon the tremendous resource base in our region must
rest on a foundation of regional security. Nowhere is
there a better example of the need for comprehensive
security in the modern sense, extending beyond military
considerations and also including economic, social and
environmental security.
This leads me to the present need for proper
stewardship of the oceans and seas throughout the world.
18


This subject was recently discussed in depth by the
Commission on Sustainable Development, and it is on our
agenda at this session. I want to emphasize that the
Federated States of Micronesia solidly supports the
positions expressed by the Alliance of Small Island States
on this subject. We believe that oceans and seas present a
special, even crucial, case for international cooperation and
coordination, and that the General Assembly is the
appropriate body to provide this oversight. Indeed, it was
mandated to do so by Agenda 21.
Furthermore, the United Nations Convention on the
Law of the Sea provides the framework for action in this
area. We thus have existing structures; there is no need to
create new institutions. We believe that the size of the task
will require continuing effort on an annual basis, so that an
ongoing working-group format within the context of
preparations for each annual General Assembly will be
more rewarding than a large, one-time conference. Above
all, the process must seek the widest possible input,
drawing upon expertise at the regional level, and providing
assistance to ensure the participation of developing
countries, especially small island States.
In these brief moments it is not possible to express all
our views on all the matters we deem important. Of
necessity, therefore, I must leave much to the work of our
representatives in the Committees here and in other United
Nations organs throughout the year.
I wish, however, to plead with this body for a
universal awakening to the single most important reality of
our lives today. This reality is that all our interests become
more closely linked with each passing generation. We are
all responsible for turning back the consequences of our
past selfish behaviour. The destruction of war, the improper
stewardship of our natural resources and the pollution of
our living space are looming global disasters. Combined,
they will overwhelm the Earth's population unless we find
common ground and take action.
That common ground exists. It exists here. It does not
ask us to surrender our nationhood or our cultures. It is the
Charter of the United Nations, a visionary document that
has guided our troubled world through the faltering steps of
increasing multilateral awareness, and today provides a
format for our very survival. God grant that we will have
the political will to sustain it.








